The plaintiff’s petition for certification for appeal from the Appellate Court, 18 Conn. App. 597, is granted, limited to the following issues:
“1. Did the Appellate Court err in concluding that the admission of the officer’s narrative of how the accident occurred contained in the police report was harmless error?
“2. Was the standard of harmless error used by the Appellate Court, ‘sufficient other evidence to support the verdict,’ erroneous?
“3. Does the other evidence properly admitted, including the diagram, render harmless any error in the admission of the officer’s narrative?”